Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 12 February 2021. Applicant’s arguments with respect to the rejection of claims 3-9 with respect to the meaning of “density” have been fully considered and are persuasive.  Therefore, the 35 USC 112 and 35 USC 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicants’ arguments that the claimed term “density” has its conventional and ordinary meaning.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment to the claims filed on 12 February 2021 does not comply with the requirements of 37 CFR 1.121(c) because the change in claim 9 from “claim 3” which was made in the amendment of 20 October 2020 to “claim 1” in this amendment was not indicated with markings.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

The Examiner is treating the amendment as if it was proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite since it now depends from canceled claim 1.
Applicants argue in response to the 35 USC 112 rejection that the term “density” in the claims has the art recognized definition of “density” which is the value of the mass of the molded article divided by the volume of the molded article. The response with the respect to the art rejection states an important aspect of the invention is the ratio range of difference of magnetic flux density between the maximum magnetic flux density and the minimum magnetic flux density to the average magnetic flux density, in the third and fifth paragraphs of page 5; which indicates that the term “density” in the claims refers to the magnetic flux density. Thus the claims are indefinite since it is unclear which argued definition for density is the one applicants mean to claim, its ordinary and conventional meaning as argued in response to the 35 USC 112 rejection or the magnetic flux density as implied by the arguments with respect to the art rejection.
Claim Interpretation
The term “density” in the claims is being given the definition based on the statement in the response to 35 USC 112 rejection which is that it has its ordinary meaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104091667.
The translation for this reference shows it teaches a composite material molded article of soft magnetic metal particles dispersed in a resin binder. The taught molded article is taught as having uniform density which means that the density throughout the article is the same. This means that when the article is divided into nine equal portions having the structure of claim 3, the difference between the maximum density and the minimum density is 0, the ratio of this difference and the average density is 0%; the ratio of the maximum density to the average density is 100% and the ratio of the minimum density to the average density is 100% in each of the nine portions. These ratios all fall within the claimed ranges. The reference teaches the claimed molded articles.
Claim Rejections - 35 USC § 103
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104091667.
	As stated above, this reference teaches the claimed molded article. The reference teaches the soft magnetic metal particles can be composed of a Fe-Si alloy having an average particle size of 75 microns or less. This size range overlaps the size range of claim 8. While the reference does not teach that amount of silicon in the taught Fe-Si alloy powder, one of ordinary skill in the art known that the amount of silicon in Fe-Si magnetic alloys is up to 20 wt%, which overlaps the range of claim 6.Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The molded article contains 70-88 wt% magnetic particles, which when converted to volume percent, would to overlap the compositional range of claim 7. The reference suggests the claimed molded article.
Conclusion
Applicant's arguments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/10/21